         Case: 1:18-cv-07350 Document #: 1 Filed: 11/05/18 Page 1 of 4 PageID #:1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

John Liaudois,                                            Case No.

          Plaintiff,

v.

Select Portfolio Servicing, Inc.                                      COMPLAINT
c/o Illinois Corporation Service Co.
801 Adlai Stevenson Drive
Springfield, IL 62703,

          Defendant.                                      Jury Demand Requested

                                    JURISDICTION AND VENUE

     1- This court has jurisdiction pursuant to 28 U.S.C. §1331 and 15 U.S.C. §1692k(d).

     2- Venue is proper because a substantial part of the events giving rise to this claim occurred

         in this District.

                                                PARTIES

     3- Plaintiff is a resident of the State of Illinois.

     4- Plaintiff incurred an obligation to pay money, the primary purpose of which was for

         personal, family, or household uses (the “Debt”).

     5- Defendant is with its principal place of business in the State of Utah.

     6- Defendant uses instruments of interstate commerce for its principal purpose of business,

         which it the collection of debts.

     7- Defendant regularly attempts to collects, or attempts to collect, debts owed or due another.

     8- At all times relevant, Defendant owned the Debt or was retained to collect the Debt.




                                                      1
    Case: 1:18-cv-07350 Document #: 1 Filed: 11/05/18 Page 2 of 4 PageID #:1



                         FACTS COMMON TO ALL COUNTS

9- Prior to September 6, 2017, Plaintiff incurred a consumer debt (the “Debt”).

10- Prior to September 6, 2017, Plaintiff defaulted on the Debt.

11- On September 6, 2017, Plaintiff filed a bankruptcy petition under Chapter 7 of the

   Bankruptcy Code.

12- In Illinois, a Chapter 7 bankruptcy petition includes all pre-petition whether specifically

   listed in the bankruptcy schedules or not. See In Re Mendiola, 99 B.R. 863 (Bankr. N.D.

   Ill 1989).

13- Upon information and belief, the Debt was placed with Defendant for collection after

   September 6, 2017.

14- On December 4, 2017, Plaintiff received a discharge that included the Debt.

15- In or around January 2018, despite the bankruptcy petition and the discharge, Defendant

   telephoned Plaintiff several times to collect the Debt.

16- In or around February 2018, despite the bankruptcy petition and the discharge, Defendant

   telephoned Plaintiff several times to collect the Debt.

17- Upon information and belief, at the time of the communications referenced above,

   Defendant knew, or should have known, about the bankruptcy.

18- Defendant damaged Plaintiff.

19- Defendant violated the FDCPA.

                                             COUNT I

20- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

21- Defendant violated 15 USC § 1692e(2) by attempting to collect a debt that Defendant

   knew, or should have known, was included in Plaintiff’s bankruptcy, thereby

   misrepresenting the legal status of the debt




                                               2
    Case: 1:18-cv-07350 Document #: 1 Filed: 11/05/18 Page 3 of 4 PageID #:1




                                                COUNT II

22- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

23- Defendant violated 15 USC § 1692e(10) by falsely representing to Plaintiff that it could

    collect a debt that Defendant knew, or should have known, was included in Plaintiff’s

    bankruptcy.

                                                COUNT III

24- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

25- Defendant violated 15 USC § 1692f by unfairly and unconscionably trying to collect a

    debt that Defendant knew, or should have known, was included in Plaintiff’s bankruptcy.

                                                COUNT IV

26- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

27- Defendant violated 15 USC § 1692c(a)(2) by communicating with a consumer after

    Defendant knew, or should have known, that Plaintiff was represented by an attorney

    regarding the debt.

                                         JURY DEMAND

28- Plaintiff demands a trial by jury.

                                  PRAYER FOR RELIEF

29- Plaintiff prays for the following relief:

            a. Judgment against Defendant for Plaintiff’s actual damages, as determined at

                trial, suffered as a direct and proximate result Defendant’s violations of the

                Fair Debt Collection Practices Act, pursuant to 15 U.S.C. §1692k(a)(1);




                                                 3
Case: 1:18-cv-07350 Document #: 1 Filed: 11/05/18 Page 4 of 4 PageID #:1



      b. Judgment against Defendant for $1,000 in statutory damages for Defendant’s

         violations of the Fair Debt Collection Practices Act, pursuant to 15 U.S.C.

         §1692k(a)(2)(A);

      c. Judgment against Defendant for Plaintiff’s reasonable attorneys’ fees and costs

         incurred in this action, pursuant to 15 U.S.C. §1692k(a)(3); and

      d. Any other legal and/or equitable relief as the Court deems appropriate.

                                    RESPECTFULLY SUBMITTED,

                                    Meier LLC

                                    By:/s/ Richard J. Meier
                                    401 N. Michigan Ave, Suite 1200
                                    Chicago, IL 60611
                                    Tel: 312-242-1849
                                    Fax: 312-242-1841
                                    Richard@meierllc.com
                                    Attorney for Plaintiff




                                        4
